         Case 5:17-cv-04467-BLF Document 404-8 Filed 03/11/21 Page 1 of 7




 1   DUANE MORRIS LLP                                   DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                   Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                           Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                    mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                            John R. Gibson (GA SBN 454507)
     2475 Hanover Street                                Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                           jrgibson@duanemorris.com
     Telephone: 650.847.4150                            Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                            Admitted Pro Hac Vice
                                                        rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                   David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                    Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                              dcdotson@duanemorris.com
     japowers@duanemorris.com                           Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                  Admitted Pro Hac Vice
     Admitted Pro Hac Vice                              jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                          1075 Peachtree NE, Suite 2000
     30 South 17th Street                               Atlanta, GA 30309
10   Philadelphia, PA 19103                             Telephone: 404.253.6900
     Telephone: 215.979.1000                            Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                                UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                          SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability            Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                          SONICWALL INC.’S RESPONSE TO
19                         Plaintiff,                     FINJAN’S MOTION IN LIMINE NO. 5 TO
                                                          PRECLUDE EVIDENCE OF OTHER
20          v.                                            PENDING PROCEEDINGS INVOLVING
                                                          FINJAN
21   SONICWALL INC., a Delaware Corporation,
                                                          Date:         March 18, 2021
22                                                        Time:         1:30 PM
                           Defendant.
                                                          Courtroom:    3, 5th Floor
23                                                        Judge:        Hon. Beth Labson Freeman
24

25

26                                              REDACTED
27

28

          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 5 TO PRECLUDE EVIDENCE OF OTHER PENDING
                         PROCEEDINGS INVOLVING FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 404-8 Filed 03/11/21 Page 2 of 7




 1                                  TABLE OF REFERENCED EXHIBITS1
 2   July 20, 2020 Plaintiff Finjan, Inc.’s Objections and Responses to
     Defendant SonicWall, Inc.’s Third Set of Interrogatories (Nos. 11-25           Ex. 45
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28
                                                         i
             SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 5 TO PRECLUDE EVIDENCE OF OTHER PENDING
                            PROCEEDINGS INVOLVING FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 404-8 Filed 03/11/21 Page 3 of 7




 1           The Court should deny Finjan’s attempt to present the jury with an incomplete and inaccurate

 2   picture of its patents and licensing efforts.

 3   I.      The Court Should Exclude Mention of All (Pending And Concluded) PTO Proceedings
 4           Finjan asks the Court to “exclude[e] all mention of pending IPRs,” but does not actually

 5   identify any pending USPTO proceedings it seeks to exclude, and SonicWall is not aware of any such

 6   pending proceedings. As set forth in SonicWall’s co-pending Motion in Limine No. 5 (Dkt. 364)

 7   (“SonicWall’s MIL No. 5”), SonicWall believes the Court should exclude all evidence and argument

 8   about post-grant proceedings—both pending and completed—because they are of little (if any)

 9   probative value and are highly prejudicial.

10           To be clear, however, if the Court allows Finjan to reference IPRs in which Finjan has been

11   successful (which will inevitably but improperly bolster the status of the patents in the jury’s eyes),

12   then the jury should also hear about all of the IPRs that Finjan has lost, to understand just how close

13   many of the asserted claims have already come to being invalidated.

14   II.     Finjan’s Pending Litigations Are Relevant to Finjan’s Damages and Willfulness Claims,
             as Well as Expert Bias
15
             A.      Finjan’s Pending Litigation Is Relevant To Witness Bias
16
             In Finjan, Inc. v. Cisco Systems, Inc., Case No. 17-cv-0072-BLF (N.D. Ga.) (“Cisco”), the
17
     Court held that “the experts’ potential bias is highly probative of their credibility” and permitted Cisco
18
     the opportunity to “cross examin[e] … Finjan’s experts on their work and associated compensation
19
     for Finjan in other pending lawsuits.” Id. at Dkt. 660, at 3. Finjan has not credibly challenged the
20
     reasonableness of this conclusion. Accordingly, the Court should allow SonicWall to make similar
21
     challenges against Finjan’s experts, many of which are the exact same, including each of its
22
     infringement experts, Drs. Cole, Mitzenmacher, and Medvidovic.
23
             B.      Finjan’s Pending Litigations Are Relevant to Finjan’s Damages and Willfulness
24                   Claims
25           The Court should likewise deny Finjan’s request that SonicWall’s recitation of its ongoing

26   litigations proceedings be limited. It appears that Finjan intends to disclose to the jury each of its

27   licenses/settlement agreements in support of its damages claims, including its licenses with

28                                                                                                            ,
                                                       1
           SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 5 TO PRECLUDE EVIDENCE OF OTHER PENDING
                          PROCEEDINGS INVOLVING FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 404-8 Filed 03/11/21 Page 4 of 7




 1

 2                                                                                                            .

 3   SonicWall has challenged Finjan’s reliance on at least the          , Sophos, and Symantec/Blue Coat

 4   licenses. SonicWall’s Mot. in Limine to Exclude Dr. McDuff’s Method No. 1 (Motion in Limine No.

 5   2) (redacted version at Dkt. 361). If the jury learns of these completed proceedings (many of which

 6   involved filed litigation)—and only these proceedings—it might come under the impression that

 7   every entity that Finjan has reached out to or sued has eventually taken a license to its patents.

 8          That is obviously not accurate, however. In fact, Finjan has admitted that it “has had licensing

 9   negotiations with

10

11                               .” Ex. 45 at 9:5-8. Of these, Finjan has pending proceedings against at

12   least Cisco, ESET, Juniper, Palo Alto Networks, Qualys, and Rapid7, which are the subject to this

13   motion.

14          SonicWall should be permitted to inform the jury that, while Finjan has reached licenses and

15   settlements with many entities, there are many other entities that do not believe they need to take a

16   license and are willing to defend themselves in court to prove that point, just as SonicWall is doing

17   here. Without this information, the jury would be led to believe that SonicWall is essentially the lone

18   holdout within the industry refusing to license Finjan’s patent portfolio, which would improperly

19   support Finjan’s willfulness claim. As this Court’s ruling on summary judgment confirmed with

20   respect to just those limited number of patents that SonicWall was able to challenge in the allotted

21   pages, however, SonicWall has no need to take a license to Finjan’s patents.

22          The fact that many other companies continue to fight Finjan is also relevant (and responsive)

23   to Finjan’s claim of secondary indicia of non-obviousness based on Finjan’s allegation of widespread

24   industry recognition of the value of Finjan’s patents.

25          To be sure, SonicWall will not use disparaging terms to describe Finjan, such as a patent

26   “troll.” However, SonicWall should not be precluded from presenting the relevant facts that Finjan

27   often must resort to litigation to secure licenses to its patents, and even then many parties are likewise

28   denying that they need to take a license. Indeed, while this Court held in the 2015 Blue Coat case
                                                    2
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 5 TO PRECLUDE EVIDENCE OF OTHER PENDING
                         PROCEEDINGS INVOLVING FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 404-8 Filed 03/11/21 Page 5 of 7




 1   that “Blue Coat shall not introduce argument or evidence on co-pending lawsuits that have not reached

 2   a jury verdict,” it contemplated that such information could be relevant “in rebuttal to evidence

 3   submitted by Finjan because the lawsuits may be relevant under narrow circumstances.” Order

 4   Regarding Motions in Limine, Finjan, Inc. v. Blue Coat Sys., LLC, Case No. 15-cv-03295-BLF, Dkt.

 5   404, at 5 (N.D. Cal. Nov. 4, 2017). As set forth above, given that Finjan’s primary damages model

 6   is predicated on its prior licenses (many of which were the result of litigation), SonicWall respectfully

 7   suggests that the most appropriate manner to resolve the issue now is to deny Finjan’s motion and

 8   address at trial any specific objections regarding the relevancy of pending lawsuits involving Finjan’s

 9   patents.

10          Similarly, Finjan’s willfulness claim is predicated, in part, on SonicWall’s alleged knowledge

11   of its various patent lawsuits. SonicWall should be permitted to explain how those lawsuits do not

12   demonstrate any knowledge regarding SonicWall’s own alleged infringement, or otherwise show that

13   it would need to take a license to Finjan’s patents.

14

15
      Dated: March 11, 2021                           Respectfully Submitted,
16
                                                      /s/ Nicole E. Grigg
17                                                    Nicole E. Grigg (formerly Johnson)
                                                      Email: NEGrigg@duanemorris.com
18                                                    DUANE MORRIS LLP
                                                      2475 Hanover Street
19                                                    Palo Alto, CA 94304-1194
20                                                    Matthew C. Gaudet (Pro Hac Vice)
                                                      Email: mcgaudet@duanemorris.com
21                                                    John R. Gibson (Pro Hac Vice)
                                                      Email: jrgibson@duanemorris.com
22                                                    Robin L. McGrath (Pro Hac Vice)
                                                      Email: rlmcgrath@duanemorris.com
23                                                    David C. Dotson (Pro Hac Vice)
                                                      Email: dcdotson@duanemorris.com
24                                                    Jennifer H. Forte (Pro Hac Vice)
                                                      Email: jhforte@duanemorris.com
25                                                    1075 Peachtree Street, Ste. 2000
                                                      Atlanta, GA 30309
26
                                                      Joseph A. Powers (Pro Hac Vice)
27                                                    Email: japowers@duanemorris.com
                                                      Jarrad M. Gunther (Pro Hac Vice)
28                                                    Email: jmgunther@duanemorris.com
                                                       3
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 5 TO PRECLUDE EVIDENCE OF OTHER PENDING
                         PROCEEDINGS INVOLVING FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
     Case 5:17-cv-04467-BLF Document 404-8 Filed 03/11/21 Page 6 of 7




 1                                             30 South 17th Street
                                               Philadelphia, PA 19103
 2
                                               Attorneys for Defendant
 3                                             SONICWALL INC.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
     SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 5 TO PRECLUDE EVIDENCE OF OTHER PENDING
                    PROCEEDINGS INVOLVING FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 404-8 Filed 03/11/21 Page 7 of 7




 1                                     CERTIFICATE OF SERVICE

 2        This is to certify that a true and correct copy of SONICWALL INC.’S RESPONSE TO

 3   FINJAN’S MOTION IN LIMINE NO. 5 TO PRECLUDE EVIDENCE OF OTHER PENDING

 4   PROCEEDINGS INVOLVING FINJAN was served by ECF on all counsel of record on March

 5   11, 2021.

 6
                                                         /s/ Nicole E. Grigg
 7                                                       Nicole E. Grigg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           1
                 DEFENDANT SONICWALL INC.’S CERTIFICATE OF SERVICE, CASE NO. 5:17-CV-04467-BLF-VKD
